EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pettit on 8/24/22.
The application has been amended as follows: 
In claim 17 line 2 after “second toy” delete ‘and/or a computer, including via the internet,’ and in line 3 after “toy” insert - - - system - - -.
Claim 39 is cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a toy system having a surface, plurality of position encoding elements, a toy with a sensor moveable over the surface and a processor as in claims 1 and 40 wherein the processor is configured to process the position information sampled by the sensor and determine the coordinates of one or more absolute positions of the sensor with respect to the surface and when the sensor is reversed or when bit-jumps or bit-errors are encountered the position of the sensor is recovered by assigning scores to potential positions of the sensor based on information derived from previously sampled successive position information from which scores the coordinates of the most likely absolute position of the sensor are determined and assigned as the actual position with respect to the surface and further capture a part of the path of the toy with respect to the coordinates determined by the absolute positions of the sensor on the surface as it is moved in any direction about the surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711